LUTTRELL, J.
On March 30, 1948, a petition bearing the names of some 8,000 persons claiming to be qualified voters of the State of Oklahoma was filed in the office of the Secretary of State. The petition reads as follows:
“On behalf of and for the Progressive Party, a Political organization, we, the undersigned, do petition the Secretary •of State of the State of Oklahoma, by this petition, which is submitted under the provisions of Section 229 of Oklahoma Statutes Annotated, Title 26, and certify this petition to the Secretary of the State Election Board of the State of Oklahoma, for the purpose of authorizing the Secretary of the State Election Board to receive and accept the application and filing of all persons seeking to become candidates of said Progressive Party for public office to be submitted to the voters of the State, free and apart from any other political party in this State, and said Progressive Party to receive and be governed by all laws of this State pertaining to the present recognized political parties.
“Each of the undersigned does hereby certify that he, or she is a qualified voter, residing at the address given opposite his or her signature appended below.”
On April 2, 1948, a nonCommunist affidavit made by M. A. Shadid and Carl von der Lancken as officers of the Progressive Party of the State of Oklahoma was filed in the office of the Secretary of State. The petition was approved by the Secretary of State and on the same day he notified the Secretary of the State Election Board of such approval, certifying to the State Election Board that the Progressive Party had complied with the provisions of 26 O.S. 1941, §229, relating to the organization of political parties in the State of Oklahoma, and that the executive head of said party had filed with him as Secretary of State the statement required by 26 O.S. 1941 §6.2 relating to affiliation with the Communist Party.
On April 5, 1948, petitioner A. B. Cooper filed with the Secretary of State a motion to recall his approval of said petition and a protest against the sufficiency of the signatures to the petition. This motion and protest were denied, and thereupon petitioner filed in this court his petition for a writ of mandamus to require the Secretary of State to recall and set aside the certificate approving said petition, and for a writ of prohibition prohibiting the Secretary of State from conducting any further proceedings recognizing the organization of the so-called Progressive Party, and determining the sufficiency or insufficiency of the anticommunist affidavit filed as aforesaid.
Petitioner also, on April 5, 1948, filed a protest to the sufficiency of the petition and the sufficiency of the anticommunist affidavits filed as aforesaid. This protest was by the Secretary of State denied after a hearing at which evidence was introduced, and petitioner appealed from that denial in accordance with the provisions of 26 O.S. 1941 §6.4.
On April 28, 1948, William G. Romin-ger, and others, filed in this court an original action in mandamus to require the State Election Board to place their names on the ballots as candidates of the Progressive Party for presidential electors. Because of the relation of the issues involved in the three proceedings, we have concluded that the contentions raised in all may be disposed of by one opinion.
The question presented is whether a new political party may be organized in Oklahoma pursuant to statutory provisions hereinafter set out. It will be *458observed that the petition does not recite whether an attempt is being made to organize a new political party or to recreate an old political party that formerly existed but that has ceased to exist by reason of failure to secure the requisite number of voters as provided by 26 O.S. 1941 §111. However, it is clear from the brief amicus curiae on behalf of the Progressive Party (and oral argument before the court) and the other proceedings had, that an attempt is being made to organize a new political party. The petitioners seek to organize a new political party by the filing of a petition under authority of 26 O.S. 1941 §229, which provides:
“Any political party presenting a petition of 5,000 names of voters of Oklahoma, to the Secretary of State, and the same being approved by the Secretary of State, the Secretary of the State Election Board shall then place the names of the candidates of the party submitting said petition on a ballot similar to that of the major parties in Oklahoma, and it shall be mandatory on the part of the Secretary of the Election Board to prepare said ballot when said petition has been approved by the Secretary of State, and upon filing and approval of said petition for State Officers shall be sufficient to permit candidates for Congress, District Judge or other minor offices appearing on the State and County ticket.”
The petitioner contends that section 229 is not in effect as a law because (a) it was enacted in 1924 as a concurrent resolution; (b) that if it was enacted as a joint resolution, and not as a concurrent resolution, it was intended to be of a temporary nature and was improperly included in the Oklahoma Statutes 1941, and that the adoption of the 1941 Statutes as a Code by S. L. 1943, page 252, Title 75, chapter 4, did not have the effect of adopting section 229 as a part of the statutory laws of the state.
Section 229 was adopted as House Joint Resolution No. 8 by the House of Representatives on March 12, 1924, by the Senate on March 15, 1924, and was approved by the Governor on March 18, 1924. The title of the Resolution was as follows:
“A Resolution authorizing any political party to submit a list of its candidates for nomination and election when sufficient number of voters have petitioned for same.”
It was carried forward as section 5650 of the 1931 Oklahoma Statutes, and it was carried forward in the 1941 Statutes as a part of the permanent laws of the state. The language of the resolution does not indicate that the Legislature intended it to continue in effect for only a temporary period. Under Board of Commissioners of Marshall County v. Shaw, 199 Okla. 66, 182 P. 2d 507, and the authorities there cited, we think this resolution was a joint resolution and was intended to and does have the effect of a general law and that section 229 is now in effect as a general law.
Petitioner contends that section 229 should be construed as authorizing the recreation of a party previously existing and not as authorizing the creation of a new political party. It is urged that the title of the Resolution and the Preamble thereto, in view of the historical background existing at the time of its passage, together with the language of the Resolution itself, requires such a construction.
Section 1, art. 2, of our Constitution provides:
“All political power is inherent in the people; and government is instituted for their protection, security, and benefit, and to promote their general welfare; and they have the right to alter or reform the same whenever the public good may require it: Provided such change be not repugnant to the Constitution of the United States.”
Section 4 of the same article provides:
“No power, civil or military, shall ever interfere to prevent the free exercise of the right of suffrage by those entitled to such right.”
*459And section 7, art. 3, that:
“The election shall be free and equal. No power, civil or military, shall ever interfere to prevent the free exercise of the right of suffrage, and electors shall, in all cases, except for treason, felony and breach of the peace, be privileged from arrest during their attendance on elections and while going to and from the same.”
In Craig v. Bond, 160 Okla. 34, 15 P. 2d 1014, this court cited with approval State v. Stewart (Mont.) 210 P. 465:
“ ' . . . there can be no question as to the right to reorganize an old or to organize a new political party. It is a right inherent in the electors of the state, and such a right is a necessary accompaniment of popular government, without which our government would be bereft of efficient vital force and in danger of the evils of absolutism.’ ”
In Ex parte Wilson, 7 Okla. Cr. 610, 125 P. 739, the Criminal Court of Appeals of Oklahoma said:
“The right of suffrage includes the right to form political parties, and the right of each party to promulgate rules, not reasonably prohibited by law, for making its organization effective, to promote its principles and policies by electing officers in harmony therewith to legislate and execute the law to that end . . .
“ ‘Political parties’ are voluntary associations of electors having an organization and committee, and having distinctive opinions on some or all of the leading political questions of controversy in the state, and attempting through their organization to elect officers of their own party faith and make their political principles the policy of the government. They are governed by their own usages and establish their own rules.”
The foregoing definition of a political party is a generally accepted definition. 18 Am. Jur. p. 264, §132; 29 C.J.S. Title, Elections, § 84.
We think section 229 authorizes the filing of the petition therein referred to either for the purpose of reactivating an old party or of enabling a newly organized political party to get the names of its candidates on the ballot.
The next question presented is whether the Progressive Party is a political party as the same is defined in Ex parte Wilson, supra. The parties representing the Progressive Party take the position that the filing of a petition under 26 O.S. 1941 §229 constitutes the organization of a political party, and this seems to have been the view of the Secretary of State. Apparently the Secretary of State did not require any showing prior to the filing of the petition that the Progressive Party was in fact a political party within the definition above stated and acted on the assumption that the filing of the petition created the party. But at the hearing had on the protest to the sufficiency of the non-Communist affidavit, testimony was taken, and from that testimony it conclusively appears that aside from a meeting of some 20 people who nominated M. A. Shadid as chairman, Carl von der Lancken as secretary, and a few persons as a board of trustees, there had been no effort to organize the Progressive Party as a political party, or to formulate any of the principles for which that party stands. M. A. Shadid testified that the parties attending the meeting at which he was nominated chairman, and a secretary and trustees were also elected, was a standing committee “until such time as the party is organized and we call a state convention”. Another witness, a member of the board of trustees, testified that there had never been a general party meeting nor an expression of party policy or party principles, and that there has never been a meeting attended by delegates for the purpose of adopting political principles to be advanced by the party, and upon which its nominees would stand. Thus it is clear from the testimony of the leaders of the Progressive Party that it is not in fact a political party, but that its organization as such is a matter which may be effected in the future, or which may *460never be effected due to contingencies which may later arise.
The only group authorized to file a petition under section 229 is a political party under the plain terms of the statute. The filing of the petition does not create the party, the party must be in existence when it files the petition. The electors have an inherent right to form a political party without any reference to the statute quoted, but a political party must be something more than a temporary organization with a name and must come within the general definition of a political party as set out in Ex parte Wilson, supra.
Obviously, the mere filing of a petition does not of itself make the Progressive Party a political party within the purview of section 229, and before it has the right to file such petition and have the names of its nominees placed on the ballot, it must take steps to formulate and adopt the political principles for which it stands, and which its nominees will seek to carry out if elected, so that persons signing a petition to enable it to place its nominees on the ballot may do so intelligently with the knowledge of what the party stands for.
In view of the above we hold that the Progressive Party is not at this time a political party; that it has no right to have persons nominated by it placed upon the election ballots of this state, and that the filing of its petition to have its candidates placed upon the ballot was premature.
Peremptory writ of mandamus granted in cause No. 33588 directing the Secretary of State to recall the certificate issued by him to the State Election Board, and to revoke his approval of the petition of the Progressive Party.
Writ denied in cause No. 33607.
In cause No. 33672 the appeal is dismissed for the reason that our decision in cause No. 33588 renders it unnecessary to decide the question presented.
HURST, C.J., DAVISON, V.C.J., and WELCH, GIBSON, and ARNOLD, JJ., concur. CORN, J., dissents.